              Case 2:19-cv-00259-JLR Document 54 Filed 04/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          TOBY MEAGHER, et al.,                         CASE NO. C19-0259JLR

11                               Plaintiffs,              ORDER GRANTING IN PART
                   v.                                     AND DENYING IN PART
12                                                        STIPULATED MOTION TO
                                                          EXTEND CASE DEADLINES
            KING COUNTY, et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Geraldine McNamara and Defendants King County,

16   Rodney Prioleau, Brian O’Farrell, Theron McCain, Jr., Ronny Lee Kintner, J. Garcia,

17   Gregg Curtis, and Michael Kilbourne’s (collectively, “Defendants”) stipulated motion to

18   extend the discovery and dispositive motion deadlines. (See Stip. Mot. (Dkt. # 31).) The

19   parties assert that they need more time to complete discovery because (1) the coronavirus

20   has made it difficult to schedule depositions with several witnesses; and (2) the

21   coronavirus has led to travel restrictions that make it uncertain when Defendants’ lead

22   //


     ORDER - 1
                Case 2:19-cv-00259-JLR Document 54 Filed 04/17/20 Page 2 of 3



 1   counsel will return from Europe. (See id. at 4-5.) The parties’ proposed extensions are as

 2   follows:

 3                      Current                                        Proposed

 4    Discovery: April 27, 2020                      May 25, 2020

 5    Dispositive Motions: May 26, 2020              June 9, 2020

 6
     (See Sched. Order (Dkt. # 11) at 1; Stip. Mot. at 2.) Trial in this case is currently set for
 7
     August 24, 2020. (See Sched. Order at 1.)
 8
            The court recently denied the parties’ prior stipulated motion to continue the trial
 9
     date and pretrial deadlines in this case. (See 2/25/20 Order (Dkt. # 30).) At that time, the
10
     parties’ justification for a continuance was simply that “additional time is needed to
11
     complete discovery and prepare for trial.” (See id. at 2 (quoting Prior Stip. Mot. (Dkt.
12
     # 29) at 3).)
13
            Based on the parties’ stipulated motion, however, the court finds good cause to
14
     allow a limited, two-week extension of the discovery deadline to May 11, 2020.
15
     Although the court understands the parties’ preference for taking depositions in person,
16
     given the present circumstances, the court urges the parties to consider available
17
     alternatives. See Fed. R. Civ. P. 30(b)(4) (“The parties may stipulate—or the court may
18
     on motion order—that a deposition be taken by telephone or other remote means.”).
19
     However, extending the dispositive motions deadline would leave the court and the
20
     parties insufficient time to resolve certain pretrial matters before trial. Therefore, the
21
     court denies this portion of the parties’ stipulated motion.
22


     ORDER - 2
              Case 2:19-cv-00259-JLR Document 54 Filed 04/17/20 Page 3 of 3



 1         In sum, the court GRANTS in part and DENIES in part the parties’ stipulated

 2   motion and resets the discovery deadline to May 11, 2020. All other case deadlines

 3   remain unchanged.

 4         Dated this 17th day of April, 2020.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
